DETAILED ACTION
The amendment filed 4/19/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the prior rejections under USC 112.
Applicant's arguments filed 4/19/2021 toward the previous rejections under prior art have been fully considered but they are not persuasive.  Applicant generally argues that the claims as now presented and including a sagging rate are not taught by the previously cited references.  The examiner disagrees because as best understood, the “sagging rate” as now instantly claimed is equivalent to the measure within the “sag profile” as presented by Kulkarni et al. ‘395 (as in for example, paragraph 18 where the “profile” of the sag is considered to be a profile of the “sagging rate” since both measurements appear to merely provide an indication of the “sagging” of the fluid and no explicit definition is found for “sagging rate”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-10, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kulkarni et al. (US 2016/0138395).  Kulkarni et al. disclose a method comprising: circulating a drilling fluid in a wellbore (322, paragraph 39), determining at least one rheological parameter of the drilling fluid (paragraph 23); establishing at least one correlation between at least one sagging rate and the determined at least one rheological parameter of the drilling fluid (paragraphs 27, 41, as integrating into computation model to produce a “sag profile” would include correlation, where the “sag profile” as best understood by the examiner is a profile of the “sag rate” of the fluid); utilizing the established at least one correlation to quantitatively predict at least one sagging tendency of the drilling fluid from the determined at least one rheological parameter of the drilling fluid (paragraphs 41 as producing a sag profile quantitatively predicts the tendency); wherein the at least one sagging tendency comprises at least one static or dynamic sagging tendency (as best understood, the model as generated above would necessarily provide at least one of these tendencies); wherein the at least one sagging tendency comprises barite sagging (paragraph 2, 22); monitoring the barite sagging of the drilling fluid based on the measured static sagging of the drilling fluid (as in paragraphs 2, 22, the sagging measurement would be a monitor of the barite sagging); preventing a stuck pipe in the wellbore by reducing the static sagging of the drilling fluid (the mitigation as in paragraph 20, would include preventing stuck pipe as in paragraph 4, also see paragraph 53); mitigating static sagging of the drilling fluid by introducing at least one additive into the wellbore (paragraph 20, “modifying wellbore fluid properties” would include components such as additives as in paragraph 15 since density at least is fluid property of concern as in paragraph 2); wherein the at least one .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2016/0138395) alone.  Kulkarni et al. discloses all the limitations of this claim, as applied to claim 9 above, except for specifying a test time that is less than about one hour.  However, it is considered obvious to one of ordinary skill to perform the prediction in less than one hour in order to promptly receive results for quicker wellbore risk mitigation.

Claims 13, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. (US 2017/0038491).  Kulkarni et al. discloses all the limitations of these claims, as applied to claims 9-10 and 12 above, and including that the static aging results are correlated with the measured .  
Gonzalez et al. disclose methods for measuring fluid properties including measuring one or more rheological properties of a drilling fluid by amplitude oscillation (abstract, paragraph 53).  Therefore it would have been obvious to one of ordinary skill before the time of filing to modify the teachings of Kulkarni et al. to include measurements by amplitude oscillation since choosing among a finite number of identified, predictable options (for measuring fluid properties in a wellbore) with a reasonable expectation of success is considered obvious to one of ordinary skill.
In regard to claim 14, Kulkarni et al. nor Gonzalez et al. discloses all the limitations of this claim, as applied to claim 9 above, except for specifying a test time that is less than about one hour.  However, it is considered obvious to one of ordinary skill to perform the prediction in less than one hour in order to promptly receive results for quicker wellbore risk mitigation.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. as applied to claim 13 above, and further in view of Kulkarni et al. (US 2014/0202772).  Kulkarni et al. ‘395 and Gonzalez et al. disclose all the limitations of these claims, as applied to claim 13 above, except for disclosing that the measurements are performed after hot-rolling and before static aging.  Kulkarni et al. ‘772 disclose drilling fluid measurements that are performed after hot-rolling and before static aging (paragraph 171).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the method of Kulkarni et al. ‘395 as modified by Gonzalez et al., with the additional teachings of Kulkarni et al. ‘772 of measurement in between hot-pressing and static aging in order to provide the measurements on a homogenized fluid sample (as hot-rolling would produce as known in the art and in which static aging would produce heterogeneity in the sample).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. in view of Gonzalez et al. as applied to claim 13 above, and further in view of Panamarathupalayam (US 2017/0198189).  Kulkarni et al. and Gonzalez et al. disclose all the limitations of these claims, as applied to claim 13 above except for specifying static aging results.  Panamarathupalayam disclose static aging results comprising three and seven day results (table 4).  It would have been obvious to one of ordinary skill in the art before the time of filing to perform the static aging in three or seven days results in order to provide the results as standard test lengths in order to compare with other static aging results, as known in the art.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. ‘395 and Gonzalez et al. as applied to claim 13 above, and further in view of Kulkarni et al. (US 9,513,203).  Kulkarni et al. ‘395 and Gonzalez et al. disclose all the limitations of this claim, as applied to claim 13 above, except for teaching linear curve fitting.  Kulkarni et al. teach linear curve fitting (as in fig 1) for determining correlations between sag parameters.  It would have been obvious to one of ordinary skill in the art before the time of filing to use linear curve fitting, as taught in ‘203, with the methods of Kulkarni et al. ‘395 and Gonzalez et al. in order to provide a data fit which can be used to make predictions between the correlated data points.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
7/1/2021